U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period endedFebruary 28, 2010 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 333-153737 HIGHLAND BUSINESS SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 26-1607874 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 15th Drive Phoenix, AZ 85023 (Address of Principal Executive Offices) (Zip Code) (602) 375-0888 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No (Not Required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of outstanding shares of the issuer's common stock, $0.001 par value, as ofFebruary 28, 2010was 6,946,100. 1 HIGHLAND BUSINESS SERVICES, INC. TABLE OF CONTENTS Part I Financial Information 3 Item 1. Financial Statements: 3 Condensed Balance Sheets for the period endedFebruary 28, 2010(unaudited) and for the year ended May 31, 2009 3 Unaudited Condensed Statements of Operations for the threeand nine monthsendedFebruary 28, 2010and 2009, and cumulative during development stage from February 24, 2006 (inception) throughFebruary 28, 2010 4 Unaudited Statements of Stockholders' Equity for the period from February 24, 2006 (inception) through February 28,2010 5 Unaudited Condensed Statements of Cash Flows for thenine months ended February 28, 2010 and 2009, and cumulative during development stage from February 24, 2006 (inception) through February 28, 2010 6 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative andQualitative DisclosuresAbout Market Risk 10 Item 4T. Controls and Procedures 10 Part II Other Information 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. DefaultsUpon Senior Securities 11 Item 4. (Removed and Reserved) 11 Item 5. Other Information 11 Item 6. Exhibits 11 Signatures 11 2 PART I. - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS HIGHLAND BUSINESS SERVICES, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED BALANCE SHEETS February 28, May 31, (unaudited) (audited) ASSETS CURRENT ASSETS Cash $ $
